



COURT OF APPEAL FOR ONTARIO

CITATION: A.A. v. Z.G., 2016 ONCA 737

DATE: 20161006

DOCKET: C60864

Feldman, Simmons and Lauwers JJ.A.

BETWEEN

A.A.

Applicant (Appellant)

and

Z.G.

Respondent (Respondent)

AND BETWEEN

S.A.

Plaintiff (Appellant)

and

A.A. and Z.G.

Defendants (Respondents)

Mark A. Russell and Judy Hamilton, for the appellants
    A.A. and S.A.

Harold Niman and Deborah MacKenzie, for the respondent
    Z.G.

Heard and released orally: September 29, 2016

On appeal from the judgment of Justice Emile R. Kruzick
    of the Superior Court of Justice, dated July 14, 2015.

ENDORSEMENT

[1]

This court adjourned the hearing of the appeal on August 24, 2016 to
    give the appellant the opportunity to pay the arrears of support, post a letter
    of credit for future spousal support and place a life insurance policy on the
    life of the husband to secure support, all as a condition of hearing the
    appeal.

[2]

The appellant did not make the payments. Counsel have agreed that the
    appeal be dismissed with costs in the agreed amount of $27,500 inclusive of
    disbursements and HST payable within 30 days. They have also agreed on the
    amount of $25,000 costs payable to the successful party on the companion appeal.

[3]

The issue that was argued this morning was the application of s. 1(1)(g)
    of the
Family Responsibility and

Support Arrears Enforcement Act
,
    2005, S.O. 2005, c. 16, to the costs order in this appeal. Mr. Niman submits
    that it is clear that the appellant has no intention to pay any amount ordered
    and that the costs award should be protected and made enforceable to the extent
    possible under the Act. He submitted that two-thirds of the costs were related
    to the issue of support.

[4]

Mr. Russell submitted first that counsel had not proven how much time
    was spent on the support aspect of the appeal. We reject that submission. The
    court is in a position to assess the applicability of the section: see
Clark
    v. Clark
, 2014 ONCA 175, 40 R.F.L. (7th) 14, at para. 81. Mr. Russell
    submitted in the alternative that $7,500 of the agreed amount could be included
    under the statute.

[5]

The section requires that the amount of the legal fees included as a
    support order relate to the support issue. In our view, a fair amount of the
    $27,500 agreed costs to be included as a support order is $15,000. So ordered.

K. Feldman J.A.

Janet Simmons J.A.

P. Lauwers J.A.


